         Case 1:19-cv-09380-MKV Document 39 Filed 09/21/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 09/21/2020

 STATE OF NEW YORK, BASIL SEGGOS, as Commissioner
 of the New York State Department of Environmental
 Conservation, and the NEW YORK STATE DEPARTMENT
 OF ENVIRONMENTAL CONSERVATION,

                           Plaintiffs,

                             -against-                                 1:19-cv-09380-MKV

 WILBUR ROSS, in his official capacity as Secretary of the                    ORDER
 United States Department of Commerce, the UNITED STATES
 DEPARTMENT OF COMMERCE, the NATIONAL
 OCEANIC AND ATMOSPHERIC ADMINISTRATION, and
 the NATIONAL MARINE FISHERIES SERVICE, a/k/a
 NOAA Fisheries,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On November 7, 2019, the parties filed a joint letter proposing a summary judgment

briefing schedule that included Defendants filing the administrative record on November 29, 2019

[ECF No. 21]. The Court (Batts, J.) endorsed and approved that proposed briefing schedule on

November 26, 2019 [ECF No. 25]. Then, on November 27, 2019, Defendants filed a letter

indicating that a copy of the administrative record in electronic format was filed with the Court

and seeking leave to file the administrative record in electronic format with the Clerk of Court

[ECF No. 26].

       This case was reassigned to me on February 5, 2020. The administrative record provided

to the Court (Batts, J.) was not transferred. On June 12, 2020, the Court issued an Order granting

Defendants leave to file the administrative record in electronic format with the Clerk of Court

[ECF No. 38]. The Clerk of Court has not received a copy of the administrative record.
         Case 1:19-cv-09380-MKV Document 39 Filed 09/21/20 Page 2 of 2




       The Court cannot rule on the pending motions without the administrative record. See

Schicke v. Romney, 474 F.2d 309, 315 (2d Cir. 1973) (noting that, “the court must conduct a

substantial inquiry, ‘a thorough, probing, in-depth review’ of the administrative action, and to do

so, it must have before it the full administrative record which was before the agency and on which

the agency determination was based” (first quoting Citizens to Preserve Overton Park v. Volpe,

401 U.S. 402, 415 (1971); then citing Overton Park, 401 U.S. at 419)).

       Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, or in the

Alternative for Summary Judgment [ECF No. 30], is DENIED without prejudice to moving to

reopen or renew the motion following the filing of the administrative record in hard copy and

electronic copy with the Court. The Court will administratively close Plaintiffs’ Motion for

Summary Judgment [ECF No. 7] pending the filing of the administrative record with the Court.

       IT IS FURTHER ORDERED that the parties will each file a letter no more than three pages

in length addressing the impact proposed Amendment 21 to the Summer Flounder Fishery

Management Plan has on this case.           See Magnuson-Stevens Fishery Conservation and

Management Act Provisions; Fisheries of the Northeastern United States; Amendment 21 to the

Summer Flounder, Scup, and Black Sea Bass Fishery Management Plan, 85 Fed. Reg. 48,660–64

(Aug. 12, 2020); see also Order Dismissing Case, New York v. Ross, 19cv-259 (SJF) (ARL)

(E.D.N.Y. July 30, 2019); Letter in Response to July 18, 2019 Order, New York v. Ross, 19cv-259

(SJF) (ARL) (E.D.N.Y. July 25, 2019), ECF No. 46.



SO ORDERED.
                                                     _________________________________
Date: September 21, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
